Stewart and Maulsby, J.,
dissented.
They being of opinion that there was evidence in the cause which ought to have been submitted to the jury, tending to prove that “ the cargo of ice in controversy was shipped from Boston at the risk of the plaintiffs, and was not to be paid for *352by the defendants until tbe same should be delivered to them or their assigns,” and consequently that the Court erred in granting the plaintiffs7 fifth prayer, which concluded the case in favor of the plaintiffs — upon the finding by the jury of the facts therein enumerated.